Citation Nr: 0713905	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1965 to February 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
semsorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that any current 
hearing loss disability is, or might be, related to the 
veteran's service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By an April 2003 letter, prior to the RO's initial 
adjudication of these claims in May 2003, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims for service connection, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although the April 
letter did not specifically advise the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  Furthermore, in a March 2006 letter, he was 
given notice regarding ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He was given ample time to respond to these letters or 
supplement the record.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO obtained all available pertinent medical 
records identified by the veteran.  The Board further finds 
that no additional development (for medical opinions or 
examination) is indicated.  Under 38 C.F.R. § 3.159(c)(4), an 
examination is necessary, in essence, when competent evidence 
of record is insufficient to decide the claim, and the 
evidence (A) includes a diagnosis of current disability (or 
symptoms) (B) establishes that there was an event, injury, or 
disease in service, and (C) indicates that the claimed 
disability may be associated with the event, injury, or 
disease in service.  Here, current disability is (or appears 
to be) shown; however, there is no competent evidence that 
the disabilities were manifested in service or might be 
related to an event therein.  VA has met its assistance 
obligations.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.  

II.  Factual Background

On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were (audiometry in service 
reported in ASA values has been converted to ISO values for 
consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5
5
0
LEFT

5
5
5
0

No pertinent complaints were noted in associated medical 
history at the time.  On clinical evaluation, no ear 
abnormalities were found.

On an undated in-service examination, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
0
/
5
LEFT

0
5
/
10

On service separation examination, the veteran did not voice 
complaints with regards to hearing loss or tinnitus.  
Clinical evaluation of the ears was normal.  His DD Form 214 
shows that his military occupational specialty was aircraft 
mechanic.

A May 1993 physical examination record found the veteran to 
be physically fit; neither hearing loss nor tinnitus was 
noted.

In February 2003, the veteran submitted a claim seeking 
service connection for tinnitus and hearing loss disability.  
He alleged that such disabilities were due to exposure to 
aircraft engines and gunfire.  He also indicated that he had 
not been treated postservice and requested a VA examination.

May to June 2003 records from the Washington State 
Penitentiary, notes the veteran's complaints of tinnitus, 
which he indicated was present for the past ten years and was 
getting louder.  A June 2003 hearing test was not report in 
terms corresponding to the VA criteria for establishing 
hearing loss disability.  The findings were not converted to 
numerical values.  It was noted that the veteran had active 
otitis media.  A November 2003 record shows that the veteran 
was seen and fitted for a left ear hearing aid.

An August 2003 letter from V.H., from the  Washington State 
Penitentiary notes that she was unable to find any previous 
history of hearing loss.  She indicated that the only medical 
history of the veteran's complaints of hearing loss was in 
May 2003.

In his November 2004 VA Form 9, the veteran stated that he 
was exposed to aircraft engines and substantial gunfire noise 
without hearing protection in service.  He stated that 
although the noise exposure did not have an immediate effect 
on his hearing loss and tinnitus, it nevertheless caused such 
disabilities.

In written arguments in April 2007, the veteran's 
representative contends that audiometric studies in service 
show hearing getting worse.  He indicated that a VA 
examination was warranted.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113; 
38 U.S.C.A. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Neither hearing loss by VA standards nor tinnitus was 
manifested in service, and sensorineural hearing loss is not 
shown to have been manifested in the first postservice year.  
Consequently service connection for these disabilities on the 
basis that they became manifest in service and persisted, or 
on a presumptive basis (for sensorineural hearing loss as 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The record reflects that the veteran has tinnitus, and 
suggests (as he has not been tested to determine whether he 
has hearing loss disability by VA standards, i.e., in 
accordance with 38 C.F.R. § 3.385) that he has (at least left 
ear) hearing loss.  However, there is no competent evidence 
that relates the veteran's current tinnitus and/or hearing 
loss to his service or an event therein.  

The veteran alleges that the disabilities are related to his 
reported substantial exposure to noise trauma in serve.  It 
is not in dispute that by virtue of his duties (including as 
aircraft mechanic) he was likely exposed to noise trauma in 
service.  However, there is no medical opinion that relates 
the current disabilities to remote noise exposure in service, 
nor has the veteran submitted any competent evidence 
suggesting this may be so.  Notably, the record reflects that 
the disabilities were initially clinically noted many (some 
35) years after service.  Such a lengthy period of time 
between service and the earliest postservice clinical 
documentation of the disabilities for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that any current hearing loss 
or tinnitus is service connected.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  Significantly, interim 
records also show pathology, such as otitis media, to which 
the disabilities might be related (although there is no 
medical opinion to that effect).  The evidence of a nexus 
between the claimed disabilities and the veteran's service is 
limited to the allegations/arguments by the veteran and by 
his representative.  This is not competent evidence because 
they are laypersons and, as such, are not qualified to render 
opinions concerning medical causation.  See Espiritu, supra.  

In the absence of any competent evidence of a relationship 
between the veteran's hearing loss or tinnitus and his active 
duty service, the preponderance of the evidence is against 
these claims.  Hence, they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


